Per Curiam.

We think that the return in this case should! be amended so as to set forth all that took place before the justice prior to the signing of the final order. We are satisfied that we have nothing to do with anything which took place in the matter thereafter, in view of the fact that the only appeal which can be taken to this court in summary proceedings is from such order. Where a review of the, final order is sought, matters which transpired after it was made cannot, therefore, be relevant to the question of the propriety of such order, which must stand or fall only upon the proceedings which were terminated by its entry.
The motion is, therefore, granted to the extent above specified.
Present: Beekman, P. J., Gildersleeve and Giegerich, JJ.
Motion granted to extent above specified.